DETAILED ACTION
Applicant's amendments and remarks, filed 3/24/22, are fully acknowledged by the Examiner. Currently, claims 1-4 and 6-21 are pending with claim 5 canceled, claims 21 added, and claims 1-4, 7-12, and 14-20 amended. Applicant’s arguments to claims 1-20 has overcome the previously filed 35 USC 112(a) enablement rejection and the 35 USC 112(b) rejections.  The following is a complete response to the 3/24/22 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AlA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites at least "a comparable treatment.” However, while the specification mentions “a comparable treatment,” there is no description as to what comprises a comparable treatment. Applicant argues that one of ordinary skill in the art would appreciate a comparable treatment to include “intravascularly delivering…” and “modulating a renal nerve…” as applied to a human patient from “a subpopulation of hypertensive patients…” as in page 10 of the remarks. However, this seems to be the exact same treatment applied to the first patient. It is unclear to Examiner how, from the written description, one of ordinary skill in the art would know that the comparable treatment is the same treatment. For example, one of ordinary skill in the art may consider a treatment with blood pressure medication to be a comparable treatment as both treatments high blood pressure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the claim recites “no statistical difference among baseline characteristics of the population.” However, it is unclear what constitutes baseline characteristics, and what characteristics are not baseline. Furthermore, it is unclear to examiner what values are “not statistically different.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 is/are rejected under 35 U.S.C. 102(a){1) as being anticipated by Tsioufis (Drug- resistant hypertensive patients responding to multielectrode renal denervation exhibit improved heart rate dynamics and reduced arrhythmia burden, 2014).
Regarding claim 1, Tsioufis teaches a method for treating hypertension, the method comprising: selecting a human patient having a baseline systolic blood pressure of at least approximately 150 mm Hg and a baseline 24-hour heart rate at or above a median heart rate for a population of hypertensive patients (patient 5 as in Table 2 with 24-h systolic blood pressure of 158 and HR of 64, out of a population of patient 5 and patient 1); intravascularly delivering an energy delivery element to a renal artery of the selected patient (introduced basket catheter via femoral artery to renal artery as in p 588); and
modulating a renal nerve along the renal artery by delivering energy from the energy delivery element positioned along a wall of the renal artery (renal denervation performed), wherein the selected patient achieves a greater decrease in blood pressure following treatment than a human patient achieving an average decrease in blood pressure of a subpopulation of hypertensive patients having a baseline systolic blood pressure of at least approximately 150 mm Hg and a baseline 24-hour heart rate of less than the median heart rate for the population of hypertensive patients following a comparable treatment (patient 5 achieved a greater decrease in 24-h systolic blood pressure in one month, a 19 mmHg drop, compared to the average of patient 5 and patient 1 with a 6 mmHg drop and an office HR of 63).
Regarding claim 3, Tsioufis teaches wherein the selected patient achieves a decrease in systolic blood pressure of at least approximately 3 mm Hg greater than the human patient achieving the average decrease in blood pressure of the subpopulation of hypertensive patients following the comparable treatment (57 mmHg drop of patient 5 vs 21 mmHg drop of patient 1, with an average mmHg drop of 39 mmHg).
Regarding claim 4, Tsioufis teaches wherein the selected patient has a baseline systolic blood pressure of less than approximately 160 mm Hg (158 24-h systolic bp).
Claim(s) 1, 3, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a second interpretation of Tsioufis.
Regarding claim 1, Tsioufis teaches a method for treating hypertension, the method comprising: selecting a human patient having a baseline systolic blood pressure of at least approximately 150 mm Hg and a baseline 24-hour heart rate at or above a median heart rate for a population of hypertensive patients (patient 4 as in Table 2 with 24-h systolic blood pressure of 182 and HR of 83.2, out of a population of patient 6 and patient 4);
intravascularly delivering an energy delivery element to a renal artery of the selected patient (introduced basket catheter via femoral artery to renal artery as in p 588); and
modulating a renal nerve along the renal artery by delivering energy from the energy delivery element positioned along a wall of the renal artery (renal denervation performed), wherein the selected patient achieves a greater decrease in blood pressure following treatment than a human patient achieving an average decrease in blood pressure of a subpopulation of hypertensive patients having a baseline systolic blood pressure of at least approximately 150 mm Hg and a baseline 24-hour heart rate of less than the median heart rate for the population of hypertensive patients following a comparable treatment (patient 4 achieved a greater decrease in 24-h systolic blood pressure in one month, a 10 mmHg drop, compared to the average of patient 6 with a 8 mmHg drop and an 24-h HR of 69.1, and patient 4).
Regarding claim 3, Tsioufis teaches wherein the selected patient achieves a decrease in systolic blood pressure of at least approximately 3 mm Hg greater than the human patient achieving an average decrease in blood pressure of a subpopulation of hypertensive patients following the comparable treatment (10 mmHg drop vs 8 mmHg drop, with an average 9 mmHg drop).
Regarding claim 21, Tsioufis teaches the population of hypertensive patients comprises:
A population of hypertensive patients having a same biological sex and an age within 10 years of the selected patient (patients 4 and 6 both male and within 10 years apart),wherein the population of hypertensive patients includes no statistical differences among baseline characteristics of the population of hypertensive patients (both male and in 40s in age).
Claim(s) 10-13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a third interpretation of Tsioufis.
Regarding claim 10, Tsioufis teaches a hypertensive patient (patient 8), the method comprising:
selecting a hypertensive patient having a 24-hour heart rate at or above a median heart rate for a population of hypertensive patients (population of patients 1 and 8, with patient 8 selected); intravascularly positioning a neuromodulation assembly within a renal blood vessel of the patient and adjacent to neural fibers innervating a kidney of the patient (p 588); and partially inhibiting sympathetic neural activity in the neural fibers of the patient via the neuromodulation assembly (selective reduction of renal nerve signaling as in introduction in p 587), wherein partially inhibiting sympathetic neural activity results in a reduction in blood pressure in the patient greater than a comparable patient achieving an average decrease in blood pressure of a subpopulation of hypertensive patients having a 24-hour heart rate below the median heart rate (average of patients 1 and 8 as a comparison with a lower median heart rate).
Regarding claim 11, Tsioufis teaches wherein the patient has an office systolic blood pressure of at least approximately 150 mm Hg and an office diastolic blood pressure of at least approximately 90 mm Hg (patient 8 with a 164/88 mm Hg).
Regarding claim 12, Tsioufis teaches wherein the patient has a mean 24-hour ambulatory systolic blood pressure of between at least approximately 140 mm Hg and approximately 155 mm Hg (147 mmHg).
Regarding claim 13, wherein the 24-hour heart rate is measured by an ambulatory blood pressure monitor, and wherein the median 24-hour heart rate for the population of hypertensive patients is approximately between 70 bpm and about 75 bpm (patient 8 with 24 hr heart rate of 74.7).
Regarding claim 17, Tsioufis teaches wherein the patient achieves a decrease in average 24- hour systolic blood pressure of at least approximately 3 mm Hg greater than the comparable patient following treatment (17 vs 6 mmHg as in Table 2).
Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a fourth interpretation of Tsioufis.
Regarding claim 10, Tsioufis teaches a patient with mild hypertension (patient 8), the method comprising:
selecting a mildly hypertensive patient having a 24-hour heart rate at or above a median heart rate for a population of hypertensive patients (patients 1 and 3, with patient 3 selected);
intravascularly positioning a neuromodulation assembly within a renal blood vessel of the patient and adjacent to neural fibers innervating a kidney of the patient (p 588); and partially inhibiting sympathetic neural activity in the neural fibers of the patient via the neuromodulation assembly (selective reduction of renal nerve signaling as in introduction in p 587), wherein partially inhibiting sympathetic neural activity results in a reduction in blood pressure in the patient greater than a comparable patient having a 24-hour heart rate below the median heart rate (patient 1 as a comparison with a lower median heart rate).
Regarding claim 18, Tsioufis teaches wherein the patient achieves a decrease in office systolic blood pressure of at least approximately 3 mm Hg greater than the comparable patient 3 months following treatment (36 vs 31 mmHg 6 months out).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the first interpretation of Tsioufis in view of Prutchi (US 2015/0351836).
Regarding claim 6, Tsioufis is silent wherein delivering energy from the energy delivery element comprises delivering RF energy to the wall of the renal artery in a spiral pattern along the renal artery, but teaches four electrodes staggered on a basket catheter. However, Prutchi teaches electrodes on a basket helically distributed, such that the lesions would form a spiral pattern along the lumen (par. [0111]). It would have been obvious to one of ordinary skill in the art to modify Tsioufis to use a device such as Prutchi for the ablation device, as a basket catheter used for renal denervation.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the third interpretation of Tsioufis in view of Demarais (US 2007/0129760).
Regarding claim 20, Tsioufis is silent wherein inhibiting sympathetic neural activity in the neural fibers further results in reducing an incidence of one or more of cardiovascular disease, incident heart failure, and cardiovascular morbidity in the patient. However, Demarais teaches renal neuromodulation as a way of treating cardio-renal diseases including heart failure (par. [0008]). It would have been obvious to one of ordinary skill in the art that through the treatment of Tsioufis, a reduction of cardiovascular disease or heart failure would be expected, as taught by Demarais.
Allowable Subject Matter
Claims 2, 7-9, and 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2, 7-9, and 14-16 would be allowable for the reasons in the action dated 12/24/21.
Response to Arguments
Applicant's arguments filed 3/24/22 have been fully considered but they are not persuasive. 
Applicant argues to the written description rejection that one of ordinary skill in the art would appreciate a comparable treatment to include “intravascularly delivering…” and “modulating a renal nerve…” as applied to a human patient from “a subpopulation of hypertensive patients…” as in page 10 of the remarks. However, this seems to be the exact same treatment applied to the first patient. It is unclear to Examiner how, from the written description, one of ordinary skill in the art would know that the comparable treatment is the same treatment. For example, one of ordinary skill in the art may consider a treatment with blood pressure medication to be a comparable treatment as both treatments high blood pressure.
Applicant further argues that one would not consider a population to be two subjects as in page 13. However, a population is “any finite or infinite aggregation of individuals, not necessarily animate, subject to a statistical study” (https://www.dictionary.com/browse/population). A population of two is an aggregation of individuals subject to study. Applicant argues that the prior art does not teach the selected patient achieves a greater decrease in blood pressure following treatment than a human patient achieving an average decrease in blood pressure of a subpopulation of hypertensive patients. However, the subpopulation of two patients results in the average decrease being less than the greater of the two patients.
Applicant argues that the study objective of Tsioufis is different than that of the invention and that the study was for a different purpose. However, it is clear to Examiner that Tsioufis still details a method for treating hypertension, and through the same claim limitations, arrives at the invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        /MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794